     Case: 1:20-cv-03789 Document #: 32 Filed: 09/09/20 Page 1 of 2 PageID #:1362



                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

BRABUS GmbH,                                             )
                                                         )    Case No. 20-cv-3789
                Plaintiff,                               )
                                                         )
                                                         )    Judge Robert W. Gettleman
v.                                                       )
                                                         )
HFUFUCU, et al.,                                         )
                                                         )
                Defendants.                              )

                      PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

        Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff BRABUS GmbH
hereby dismisses with prejudice all causes of action in the complaint against the following Defendants
identified in Schedule A. Each party shall bear its own attorney’s fees and costs.

        No.     Defendant
        13      yiyishishang
        18      liushijiang
        19      Madison
        24      hongliu115588
        45      jinzhe666
        52      liufanger
        53      liujingsia
        126     racing&carbonfiber

        The respective Defendants have not filed an answer to the complaint or a motion for summary
judgment in this matter. Therefore, it is respectfully submitted that dismissal under Rule 41(a)(1) is
appropriate.

                                         Respectfully submitted,
Dated: September 9, 2020                 By:     s/Michael A. Hierl             _
                                                 Michael A. Hierl (Bar No. 3128021)
                                                 William B. Kalbac (Bar No. 6301771)
                                                 Hughes Socol Piers Resnick & Dym, Ltd.
                                                 Three First National Plaza
                                                 70 W. Madison Street, Suite 4000
                                                 Chicago, Illinois 60602
                                                 (312) 580-0100 Telephone
                                                 mhierl@hsplegal.com

                                                 Attorneys for Plaintiffs
                                                 BRABUS GmbH
    Case: 1:20-cv-03789 Document #: 32 Filed: 09/09/20 Page 2 of 2 PageID #:1363




                                    CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that a true and correct copy of the foregoing Notice of
Voluntary Dismissal was filed electronically with the Clerk of the Court and served on all counsel of
record and interested parties via the CM/ECF system on September 9, 2020.


                                                          s/Michael A. Hierl
